IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 28, 2009

                                     No. 08-51000                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



DAVID DONALD DUVALL

                                                   Plaintiff-Appellant
v.

ATTORNEY GENERAL OFFICE OF TEXAS; TRAVIS COUNTY DISTRICT
ATTORNEY’S OFFICE; RONALD EARLE, DISTRICT ATTORNEY,
individual capacity; TRAVIS COUNTY; JOHN DOE, AGENT - Transact U.S.
MAIL matters, individual capacity; UNITED STATES POSTAL SERVICE;
STEVEN HERNANDEZ, postmaster, JOHN DOE, manager, Northcross
Station

                                                   Defendants-Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                                  (07-CV-1017)


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       David Donald DuVall appeals the dismissal of his claims and the
imposition of sanctions by the United States District Court for the Western
District of Texas. DuVall’s claims emerge from his efforts to bring about the

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                      No. 08-51000

prosecution of his adversaries from a separate civil case that has been
dismissed.1 In the instant case, the claims are that various government entities
and individuals stymied DuVall by refusing to accept mail from him or to pursue
criminal charges.
       We review dismissals under Fed. R. Civ. P. 12(b)(1) and 12(b)(6) de novo.
However, DuVall provides no meaningful arguments based in fact or in law for
any of his alleged points of error, nor has he filed a reply brief in response to the
briefs of his opponents. Our review of the judgment of the district court reveals
no error. DuVall’s factual offerings are deficient to state a claim as to any of the
defendants-appellants, many of whom rightfully claim further immunities that
would stand in the way of DuVall’s suit.
       Finally, DuVall offers no ground in fact or in law for overturning the
imposition of sanctions, and therefore these too must stand.
       The judgment of the district court is AFFIRMED.




       1
        See DuVall v. Lowe’s Companies, Inc., No. 07-cv-690 (W.D. Tex. Dec. 20, 2007), aff’d
No. 07-51405 (5th Cir., May 16, 2008).

                                             2